DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 15 March 2021 and 6 December 2021.  The references cited on the PTOL 1449 forms have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 9, 23, 24, 26, 28, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the lateral surface of the first source/drain layer being exposed through the hole” and “the lateral surface of the second source/drain layer being exposed through the hole.”  It is unclear as to the required structure for the vertical type transistor having the lateral surface of the source/drain layers being exposed through the hole.
In the specification (par. 87-88) the applicant describes the hole and lateral surfaces as:
A hole H may be provided on the substrate 100. The hole H may pass through the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430. The hole H may be defined by lateral surfaces of the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430. In some example embodiments, the lateral surfaces of the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430, which are exposed through the hole H, may form a common surface. For example, the lateral surfaces of the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430, which are exposed through the hole H, may extend in the third direction DR3, e.g. may extend perpendicular to a surface of the substrate 100. The hole H may expose the top surface of the substrate 100.

The channel layer 500 may be provided on a lateral side of the hole H. The lateral side of the hole H may refer to the lateral surfaces of the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430, which are exposed through the hole H. The channel layer 500 may cover the lateral surfaces of the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430, which are exposed through the hole H. The channel layer 500 may extend along the lateral surfaces of the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430, which are exposed through the hole H. For example, the channel layer 500 may extend in the third direction DR3. The channel layer 500 may be adjacent to, e.g. connected to or directly connected to, lateral surfaces of any or each of the first and second source/drain electrode layers 210 and 220, the first and second spacer layers 410 and 420, and the gate insulating film 430. The channel layer 500 may not cover or may only partially cover a bottom surface of the hole H. The channel layer 500 may expose the top surface of the substrate 100.

Claim 1 requires “the first channel layer is on a lateral side of a hole, the hole passing through the second source/drain electrode layer, the first gate insulating film, and the first source/drain electrode layer” and the first part of claim 2 requires “the first channel layer extends from a lateral surface of the first source/drain electrode layer onto a lateral surface of the second source/drain layer.”  Therefore, the structural relationship between the channel layer structure and the lateral surfaces of the source/drain electrode layers being exposed through the hole coexisting in the vertical type transistor is unclear.  The lateral surfaces of the source/drain electrode layers appear to be exposed before the channel layer is formed on the lateral side of the hole and before the channel extends from a lateral surface of the first source/drain electrode layer onto a lateral surface of the second source/drain layer.  Therefore, the structural metes and bounds of claim 2 are unascertainable.  
Similarly, claim 23 has the same issue.  Claim 23 recites “the lateral surface of the source electrode layer being exposed through the hole” and “the lateral surface of the drain electrode layer being exposed through the hole.”  It is unclear as to the required structure for the vertical type transistor having the lateral surface of the source/drain layers being exposed through the hole.
Claim 21 requires “the first channel layer is on a lateral side of a hole, the hole passing through the drain electrode layer, the gate insulating film, and the source electrode layer” and the first part of claim 2 requires “the first channel layer extends from a lateral surface of the source electrode layer onto a lateral surface of the drain layer.”  Therefore, the structural relationship between the channel layer structure and the lateral surfaces of the source/drain electrode layers being exposed through the hole coexisting in the vertical type transistor is unclear.  The lateral surfaces of the source/drain electrode layers appear to be exposed before the channel layer is formed on the lateral side of the hole and before the channel extends from a lateral surface of the first source/drain electrode layer onto a lateral surface of the second source/drain layer.  Therefore, the structural metes and bounds of claim 23 are unascertainable.
Claims 3, 9, 24, 28 and 33 each respectively recite “out-of-plane direction,” however, the claim does not structurally define any planes or relative perspective views.  Therefore, it is unclear as to the required structural orientation.
Claims 7, 26 and 35 each respectively recite “in-plane direction,” however, the claim does not structurally define any planes or relative perspective views. Therefore, it is unclear as to the required structural orientation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, 17-19, 20, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karda et al. (U.S. Patent Application Publication 2015/0200308).
Referring to Claim 1, Karda teaches in Fig. 29 for example, a vertical type transistor comprising: a substrate (12); a first source/drain electrode layer (85) on the substrate (12); a second source/drain electrode layer (87) above the first source/drain electrode layer (85); a first gate electrode layer (24) between the first and second source/drain electrode layers (85 and 87); a first gate insulating film (38) on a lateral side of the first gate electrode layer (24); and a first channel layer (22; par. 26) comprising a 2D semiconductor (par. 53), wherein the first channel layer (22) is on a lateral side of a hole, the hole passing through the second source/drain electrode layer (87), the first gate insulating film (38), and the first source/drain electrode layer (85).
As insofar as Claim 2 is definite, Karda further teaches in Fig. 29 wherein the first channel layer (22) extends from a lateral surface of the first source/drain electrode layer (85) onto a lateral surface of the second source/drain layer (87), the lateral surface of the first source/drain layer (85) being exposed through the hole, and the lateral surface of the second source/drain layer (87) being exposed through the hole.
As insofar as Claim 3 is definite, Karda further teaches in Fig. 29 wherein the first source/drain electrode layer (85) and the second source/drain electrode layer (87) are electrically connected to the 2D semiconductor of the first channel layer (22) in an out-of-plane direction.
As insofar as Claim 4 is definite, Karda further teaches in Fig. 29 wherein the first channel layer (22) does not cover a bottom surface of a portion of the hole (Fig. 27; area occupied by 36 at interface of 84).
As insofar as Claim 5 is definite, Karda further teaches in Fig. 29 wherein the first channel layer (22) covers a bottom surface of a portion the hole (Fig. 27; area occupied by 22 at interface of 84).
Referring to Claim 6, Karda further teaches in Fig. 29 wherein the first channel layer (22) is between the first source/drain electrode layer (85) and the second source/drain electrode layer (87).
As insofar as Claim 7 is definite, Karda further teaches in Fig. 29 wherein the first source/drain electrode layer (85) and the second source/drain electrode layer (87) are electrically connected to the 2D semiconductor of the first channel layer (22) in an in-plane direction.
Referring to Claim 8, Karda teaches in Fig. 29, the channel material (22) comprises 1 to 7 monolayers, particularly no greater than 4 monolayers or no greater than 2 monolayers (par. 26). Therefore, each monolayer can be considered a channel layer.  Karda thus teaches a second channel layer (a second monolayer of 22) on a lateral surface of the first source/drain electrode layer (85) exposed through the hole, a lateral surface of the first channel layer (a first monolayer of 22) exposed through the hole, and a lateral surface of the second source/drain electrode layer (87) exposed through the hole, wherein the second channel layer (a second monolayer of 22) comprises a 2D semiconductor.
As insofar as Claim 9 is definite, Karda further teaches in Fig. 29 wherein the first source/drain electrode layer (85) and the second source/drain electrode layer (87) are electrically connected to the 2D semiconductor of the second channel layer (a second monolayer of 22) in an out-of-plane direction.
Referring to Claim 10, Karda further teaches in Fig. 29 a lower spacer (67) provided between the first source/drain electrode layer (85) and the first gate electrode layer (24); and an upper spacer (68) between the second source/drain electrode layer (87) and the first gate electrode layer (24), wherein the lower spacer (67) electrically isolates the first source/drain electrode layer (85) from the first gate electrode layer (24), and the upper spacer (68) electrically isolates the second source/drain electrode layer (87) from the first gate electrode layer (24).
Referring to Claim 11, Karda further teaches in Fig. 29 wherein the lower spacer (67) extends between the first source/drain electrode layer (85) and the first gate insulating film (38), and the upper spacer (68) extends between the second source/drain electrode layer (87) and the first gate insulating film (38).
Referring to Claim 12, Karda further teaches in Fig. 29 wherein the lower spacer (67), the first gate insulating film (38), and the upper spacer (68) are a single structure.  The manner in which the claim is written does not require the elements to be the same material or does not require any specific structural boundaries of a “single structure.”  For example, a car is a single structure, though the car comprises many individual elements.  It is advised to be aware of possible product-by-process language related to how the elements are formed.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
Referring to Claim 14, Karda further teaches in Fig. 29 an inner insulating film (36) filling the hole, wherein the first channel layer (22) surrounds the inner insulating film (36) (Fig. 27).
Referring to Claim 19, Karda further teaches in Fig. 29 wherein the first channel layer (22) comprises at least one of MoS2, MoSe2, WSe2, WS2, InSe (par. 26).
Referring to Claim 20, Karda further teaches in Fig. 29 wherein the first channel layer (22) has a thickness of within a range of from greater than about 3 angstroms to less than or equal to about 10 angstroms or may have a thickness of 1 monolayer to 7 monolayers (par. 26 and 53) which is less than or equal to about 5 nanometers (nm).
Referring to Claim 38, Karda teaches in Fig. 29 for example, a vertical type transistor comprising: a drain electrode (85) on a substrate (12); a gate electrode (24) on the drain electrode (85); a gate insulating film (38) on a lateral side of the gate electrode (24); and a vertical channel layer (22) comprising a 2D semiconductor (par. 26), wherein the vertical channel layer (22) is on a lateral side of a hole passing through the gate insulating film (38) and the drain electrode (85).

Referring to Claim 1, Karda teaches in Fig. 15 for example, a vertical type transistor comprising: a substrate (12; par. 20 and 24); a first source/drain electrode layer (16e/30e) on the substrate (12); a second source/drain electrode layer (18e/30e) above the first source/drain electrode layer (16e/30e); a first gate electrode layer (24e) between the first (16e/30e) and second (18e/30e) source/drain electrode layers; a first gate insulating film (38e) on a lateral side of the first gate electrode layer (24e); and a first channel layer (22e) comprising a 2D semiconductor, wherein the first channel layer (22e) is on a lateral side of a hole, the hole passing through the second source/drain electrode layer (18e/30e), the first gate insulating film (38e), and the first source/drain electrode layer (16e/30e).  
Referring to Claim 17, Karda further teaches in Fig. 15, an additional gate electrode layer (75) in the hole; and an additional gate insulating film (64f) between the additional gate electrode layer (75) and the first channel layer (22e).
Referring to Claim 18, Karda further teaches in Fig. 15, wherein the additional gate insulating film (64f) is between the additional gate electrode layer (75) and the substrate (12), and the additional gate electrode layer (75) is separated from the substrate (12) by the additional gate insulating film (64f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (U.S. Patent Application Publication 20190157261) in view of Karda et al. (U.S. Patent Application Publication 2015/0200308)
Referring to Claim 21, Balakrishnan teaches an inverter in Fig. 1-2 comprising: a substrate (5); an vertical n-type transistor (100a) on the substrate (5); and a vertical p-type transistor (100b) on the substrate (5), wherein each of the vertical n-type transistor (100a) and the vertical p-type transistor (100b) includes, a source electrode layer (25a/30a), a drain electrode layer (25b/30b) above the source electrode layer (25a/30a), a gate electrode layer (39a/39b) between the source electrode layer (25a/30a) and the drain electrode layer (25b/30b), a gate insulating film (38a/38b) on a lateral sidewall of the gate electrode layer (39a/39b), and a first channel layer (50a/50b), the first channel layer (50a/50b) is on a lateral side of a hole passing through the gate insulating film (38a/38b), the drain electrode layer (25b) of the n-type transistor and the drain electrode layer (30b) of the p-type transistor are electrically connected to each other (via 75), and the source electrode layer (25a) of the n-type transistor and the source electrode layer (30a) of the p-type transistor are electrically isolated from each other (via 6).
Balakrishnan does not explicitly state wherein the first channel layer comprises a 2D semiconductor, the first channel layer is on a lateral side of a hole passing through the drain electrode layer, the gate insulating film, and the source electrode layer.
Karda teaches in Fig. 20 and 29 for example, a vertical type transistor comprising: a substrate (12); a first source/drain electrode layer (85) on the substrate (12); a second source/drain electrode layer (87) above the first source/drain electrode layer (85); a first gate electrode layer (24) between the first and second source/drain electrode layers (85 and 87); a first gate insulating film (38) on a lateral side of the first gate electrode layer (24); and a first channel layer (22; par. 26) comprising a 2D semiconductor (par. 53), wherein the first channel layer (22) is on a lateral side of a hole, the hole passing through the second source/drain electrode layer (87), the first gate insulating film (38), and the first source/drain electrode layer (85).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the vertical transistor structure taught by Karda for the vertical transistors in the inverter of Balakrishnan in order to reduce overall device footprint and improve overall device performance with the improved switching speed of the transistors (par. 5 and 45).
Referring to Claim 22, as modified above, Balakrishnan in view of Karda further teaches wherein the first channel layer (22) of the n-type transistor comprises an n-type 2D semiconductor, and the first channel layer (22) of the p-type transistor comprises a p-type 2D semiconductor (par. 26 and 53).
As insofar as Claim 23 is definite, as modified above, Balakrishnan in view of Karda further teaches wherein, in at least one of the n-type transistor or the p-type transistor, the first channel layer (22) extends from a lateral surface of the source electrode layer (85) onto a lateral surface of the drain electrode layer (87), the lateral surface of the source electrode layer (85) being exposed through the hole, the lateral surface of the drain electrode layer (87) being exposed through the hole.
As insofar as Claim 24 is definite, as modified above, Balakrishnan in view of Karda further teaches wherein, in the at least one of the n- type transistor and the p-type transistor, the source electrode layer (85) and the drain electrode layer (87) are electrically connected to the 2D semiconductor of the first channel layer (22) in an out-of-plane direction.
Referring to Claim 25, Balakrishnan in view of Karda further teaches wherein, in at least one of the n-type transistor and the p-type transistor, the first channel layer (22) is between the source electrode layer (85) and the drain electrode layer (87).
As insofar as Claim 26 is definite, as modified above, Balakrishnan in view of Karda further teach wherein, in the at least one of the n- type transistor and the p-type transistor, the source electrode layer (85) and the drain electrode layer (87) are electrically connected to the 2D semiconductor of the first channel layer (22) in an in-plane direction.
Referring to Claim 27, as modified above, Balakrishnan in view of Karda further teaches in Fig. 29, the channel material (22) comprises 1 to 7 monolayers, particularly no greater than 4 monolayers or no greater than 2 monolayers (par. 26). Therefore, each monolayer can be considered a channel layer.  Karda thus teaches a second channel layer (a second monolayer of 22) on a lateral surface of the first source/drain electrode layer (85) exposed through the hole, a lateral surface of the first channel layer (a first monolayer of 22) exposed through the hole, and a lateral surface of the second source/drain electrode layer (87) exposed through the hole, wherein the second channel layer (a second monolayer of 22) comprises a 2D semiconductor (par. 26 and 53).
As insofar as Claim 28 is definite, as modified above, Balakrishnan in view of Karda further teaches wherein, in the at least one of the n-type transistor and the p-type transistor, the source electrode layer (85) and the drain electrode layer (87) are electrically connected to the 2D semiconductor of the second channel layer (the second monolayer of 22) in an out-of-plane direction.
Referring to Claim 29, as modified above, Balakrishnan further teaches a source insulating film (6) between the source electrode layer (25a) of the n-type transistor and the source electrode layer (30a) of the p-type transistor, wherein the source electrode layer of the n-type transistor and the source electrode layer of the p-type transistor are electrically isolated from each other by the source insulating film (6).
Referring to Claim 30, as modified above, Balakrishnan in view of Karda further teaches wherein the drain electrode layer (87) of the n-type transistor and the drain electrode layer (87) of the p-type transistor are a single structure.

Claims 13, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Karda et al. (U.S. Patent Application Publication 2015/0200308) in view of Liu et al. (U.S. Patent Application Publication).
Referring to Claim 13, Karda teaches the limitations of claim 10 and further teaches wherein the lower spacer (67) and the upper spacer (68) comprise the same insulating material (par. 47), but does not explicitly state the first gate insulating film (38) and the lower spacer (67) comprise different insulating materials, per se.
In the same field of endeavor, Liu teaches forming a vertical transistor having a hole and a thin channel (130; Fig. 12-17, 27 and 28), similar to that of Karda, wherein the gate insulating film may be SiO2 (par. 50) and the spacers (662) may be either SiO2 or SiN (par. 68).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to different materials as taught by Liu for the gate insulating film and spacers of Karda since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Referring to Claim 39 and 41, Karda teaches the limitations of claim 38 but does not explicitly state wherein, when viewed in a plan-view, the hole has a non-circular shape (claim 39) or wherein, the hole has a non-cylindrical shape (claim 41).
In the same field of endeavor, Liu teaches forming a vertical transistor having a hole and a thin channel (130; Fig. 12-17, 27 and 28), similar to that of Karda, which may be non-curved, non-round and non-circular, therefore inherently non-cylindrical in shape (par. 94). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a non-circular and non-cylindrical shape as taught by Liu for the hole and channel shape of Karda since such a modification would have involved a mere change in shape to thereby achieve a desired carrier mobility and current density.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Karda et al. (U.S. Patent Application Publication 2015/0200308) in view of Lee et al. (U.S. Patent Application Publication 2016/0005760).
Referring to Claim 40, Karda teaches the limitations of claim 38 but does not explicitly state wherein, when viewed in a cross-sectional view, the hole has a tapered profile.
Lee teaches the known shape to incline the sidewalls of the channel holes to have a tapered profile (par. 95).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize a tapered profile as taught by Lee for the channel hole shape of Karda since such a modification would have involved a mere change in shape to thereby achieve a desired surface area for ease of contact or integration at the BEOL.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31, 32, 34, 36 and 37 are allowable.
Claims 33 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a passivation film on the second source/drain electrode layer, wherein a void is in the hole between the passivation film and the substrate in combination with all of the limitations of Claim 1.  Claim 16 includes the limitations of claim 15.
Regarding Claim 31, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a first channel layer passing through the lower transistor and the upper transistor; and wherein the first channel layer passes through the gate insulating film of the lower transistor and the gate insulating film of the upper transistor in combination with all of the limitations of Claim 31.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896